GRAVES, Judge.
Appellant was convicted of murder without malice, and given a sentence of five years in the penitentiary.
There is no statement of facts found in the record, and we can not therefore appraise the major portion of the objections to the trial court’s charge. The portions of such objections that we can appraise seem to be without merit.
We notice that the provisions of the indeterminate sentence law have not been complied with herein. Vernon’s Ann. C. C. P. Art. 775. The sentence is therefore reformed so as to decree appellant’s confinement in the penitentiary not less than two now more than five years, and as thus reformed the judgment is affirmed.